Title: To Benjamin Franklin from Schweighauser, [15 July 1780]
From: Schweighauser, Jean-Daniel
To: Franklin, Benjamin


[July 15, 1780]
Having just received Advice from Messrs. Puchelberg & Company that the Alliance Sailed the 8th. Instant, I seize this Post to acquaint you therewith. Notwithstanding the positive orders I gave to the above House not to furnish any longer to that Frigate, they write me that they have been obliged to continue, no other House there having presented itself to do it.
Extract of a Letter from J.D. Schweighauser of Nantes, dated, July 15. 1780 to B. Franklin.
